Citation Nr: 1544513	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected coronary artery disease (CAD) and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body, from January 29, 2010.

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity associated with lumbar spine degenerative disc disease.

4.  Entitlement to rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spine degenerative disc disease.

5.  Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

These matters come from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a June 2010 rating decision, the RO granted service connection for scar of the right anterior neck and residuals of a shell fragment injury, assigning a 10 percent disability rating; a December 2010 rating decision granted service connection for radiculopathy of the left lower extremity; a November 2011 rating decision granted service connection for right lower extremity, assigning a 10 percent disability rating, and denied service connection for erectile dysfunction; and a December 2013 rating decision denied entitlement to TDIU.  

In a March 2013 decision, the Board denied an initial rating higher than 10 percent for radiculopathy of the right lower extremity, and denied service connection for erectile dysfunction, to include as secondary to a service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the parties  --  the Veteran and the legal representative of the VA, the Office of the General Counsel  --  filed a Joint Motion for Partial Remand to vacate the Board's March 2013 decision and remand the case to the Board.  In September 2013, the Court granted the Joint Motion and remanded the claims back to the Board for readjudication consistent with the terms of the Joint Motion.  

In March 2015, the Board remanded the Veteran's claims for additional development.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of all issues currently before the Board except the claim of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to service connection for erectile dysfunction as secondary to service-connected CAD and/or PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to an initial rating in excess of 10 percent for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body, from January 29, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity associated with lumbar spine degenerative disc disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In a statement dated in March 2015, the appellant notified the Board that he wished to withdraw the appeal of his claims of entitlement to issues 1-4, as noted on the cover page.  As such, the Veteran has withdrawn the appeal of these issues and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for erectile dysfunction as secondary to service-connected CAD and/or PTSD is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for scar of the right anterior neck and residuals of a shell fragment injury of Muscle Group XXII with excision of foreign body, from January 29, 2010, is dismissed.

The claim of entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity associated with lumbar spine degenerative disc disease.

The claim of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spine degenerative disc disease is dismissed.


REMAND

In June 2013, the Veteran was afforded a VA TDIU examination.  The examiner concluded that, by virtue of the Veteran's service-connected disabilities, he is unable to maintain substantially-gainful, fulltime employment.  During a May 2015 examination to determine the severity of his service-connected radiculopathy of the right and left lower extremities, and the functional impact the disorders have upon his employability, the Veteran reported that, because he is no longer able to perform the work on his ranch, he now rents out most of the land to others.  Although the AOJ acknowledged that the Veteran was found unable to secure or maintain substantially-gainful employment, it did not grant TDIU because it noted that the Veteran is still working in some capacity, and must first submit a VA "Report of Income from Property or Business."  As this information is necessary in order to make a determination on his TDIU claim (to include whether he qualifies for special monthly compensation), a remand in order to attempt to obtain this information is needed.  The AOJ should consider the issue of marginal employment as part of its adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran another letter requesting that he submit VA Form 21-4185, "Report of Income from Property or Business."  The Veteran should also be advised to submit any additional information that he feels may be helpful in making a decision on his claim.  In addition, the AOJ should consider the issue of marginal employment in connection with this claim.  

2.  The AOJ should review the claims folder to ensure that this development has been completed.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


							

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


